 WOODMERE, INC.425Woodmere,Inc.andCarpenters Local 971, UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO and International Union ofDistrict 50,UnitedMine Workers of America,Party to the Contract and Intervenor. Case20-CA-4994April 18, 1969DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn January 2, 1969, Trial Examiner HermanMarx issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the General Counsel filed a supportingbrief;theRespondentfiledexceptionsand asupporting brief, and the Intervenor filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Woodmere, Inc.,Reno, Nevada, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN MARX, Trial Examiner: The complaint alleges,inmaterial substance, that an employer, Woodmere, Inc.(herein the Respondent or Company), has unlawfullycontributed support to a labor organization namedInternational Union of District 50, United Mine WorkersofAmerica' (hereinDistrict50)by entering into acollective bargaining agreement affecting employees of theCompany at a time when a question of representation ofthe said employees existed; and has, by such conduct,violated Section 8(a)(1) and (2) of the National LaborRelations Act, as amended (herein the Act).'The Respondent has filed an answer which, in materialsubstance, denies the commission of the unfair laborpractices alleged in the complaint.'A hearing on the issues was held before me as dulydesignated Trial Examiner on October 15, 1968, at Reno,Nevada. Upon unopposed motions, District 50 was addedto this proceeding as "party to the contract", and wasgiven leave to intervene. The General Counsel of theNational Labor Relations Board, District 50, and theRespondentCompany appeared through respectivecounsel, and all parties were afforded a full opportunity toadduce evidence, examine and cross-examine witnessesand submit oral argument and briefsA motion fordismissal of the complaint, made by the Respondent afterthe close of the evidence, and reserved for dispositionhere, is denied on the basis of findings and conclusions setforth below.The General Counsel has filed a motion for correctionof the hearing transcript, and has submitted proof of dueservice upon all other parties. No opposition has beenreceived, themotion is granted; and the transcript iscorrected in the particulars set forth in the motion.'Upon the entire record, from my observation of thedemeanor of the witnesses, and having read andconsidered the briefs filed with me since the close of thehearing, I make the following findings of fact:FINDINGS OF FACT1.NATURE OF THE RESPONDENT'S BUSINESS,JURISDICTION OF THE BOARDThe Company is a corporation; maintains a place ofbusiness in Reno, Nevada, where it is engaged in thebusiness of assembling and selling finished wood cabinets;and is, and has been at all material times, an employerwithin the meaning of Section 2(2) of the Act.During the year preceding the issuance of thecomplaint, the Company, in the course and conduct of itsbusiness operations inNevada, purchased and receivedgoods valued in excess of $50,000 from suppliers locatedoutside the said state. By reason of such transactions, theCompany is, and has been at all times material to theissues,engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. Accordingly, the NationalLabor Relations Board has jurisdiction over the subjectmatter of this proceeding.II.THE LABORORGANIZATION INVOLVEDInternationalUnion of District 50, UnitedMineWorkers of America and Carpenters Local 971, UnitedBrotherhood of Carpentersand JoinersofAmerica,AFL-CIO(hereinvariously Local 971 or the CarpentersUnion)are, and have beenat all materialtimes, laborThe caption appears as amended at the hearing in this proceeding'29USC151, etseq'The complaint was issued on August 12, 1968, and is based upon acharge filed with the National Labor Relations Board on May 10, 1968Copies of the charge, the complaint,and a notice of hearing have beenduly served upon all parties entitled thereto,exceptDistrict 50, whichwaived such service and notice at the hearing in this proceeding`The hearing transcript is garbled at a number of other points,but as therecord adequately sets forth the material facts and issues, I deem itunnecessary, in the absence of a motion by any party addressed to suchotherparticulars,to enter anordermaking the additionalcorrections175 NLRB No. 69 426DECISIONSOF NATIONALLABOR RELATIONS BOARDorganizations within the meaning of Section2(5) of theAct.Ill.THE ALLEGED UNFAIR LABOR PRACTICESA. PrefatoryStatementTheCompany's operations are under the overallsupervision of its president, Abner S. Read, who is, andhas been at all times material here, a supervisor within themeaning of Section 2(11) of the Act, and an agent of theCompany.As the complaint alleges, and as the parties stipulatedat the hearing, "(a)1I employees of Respondent workingatRespondent's plant in Reno, Nevada, excluding officeclerical employees, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purposes ofcollectivebargainingwithin themeaning ofSection 9(b) ofthe Act." The unit has been thus appropriate at all timesmaterial here, and, as the parties agree, does not include"temporary employees."The Respondent's business premises were formerlylocated in Santa Clara, California, operating there underthe name of Pemline Manufacturing Company, and itsemployees at that location were subject to one or anotherof several collective bargaining contracts between Pemlineand various unions.The enterprise began to move to its present location,2500 Valley Road, Reno, Nevada, on February 9, 1968,but had not yet completed the move at the time of thehearing in this proceeding some eight months later,although engaging in manufacturing operations at the newlocation.As Read testified, these operations got underway "very slowly", starting about the end of April 1968,and "did not gain momentum until the end of May orJune."9At some point between the start of the move and April11,anattorneynamedGeorgeV.Gardner,ofWashington, D C., told a representative of District 50,Andrew J.Bananto,at some unidentified location in theEast (perhapsWashington, D.C., where District 50, likeGardner, has headquarters) that the Company "is justgetting a start . . . and would like to have a union" tomake its products acceptable to unions, and suggested thatBananto"have a talk with Mr. Read about seeingwhether the employees would like to have.them(District 50) represent the employees in a contract.Bananto came to the Reno plant on April 11.' He didnot testify, and the only evidence of what he did there onthat occasion consists of Read's testimony to the effectthatBananto introduced himself as a representative ofDistrict 50, and "talked about the union and about ourpeople" (employees, apparently); that Read said that "wehad had unions in the past and were in favor of having a'All dates mentioned herein occurred in 1968,unless otherwise indicated`The findings as to the meeting between Gardner and Bananto are basedon undisputed evidence of a talk Gardnergaveto the Company'semployees at the Reno plant,inRead's presence,on May 6,1968On thatoccasion,Read introduced Gardner to the employees as the Company'sattorney, and Gardner then proceeded to relate to them his conversationwith Bananto in the East Obviously,what Gardner told the employeesmay be treated as admissions by the Company The precise date of themeeting between Gardner and Bananto is not established,but it is evidentfrom Gardner's remarks to the employees and the sequence of events thatthe meeting took place between the start of the move to Reno and April11,1968,when,aswillappear in more detail later, the Companyrecognized District 50 as bargaining representative of the Reno employeesThe site of the conversation is not important.union"; that he introduced Bananto to an employee,James Conklin, as "our senior man in the plant"; that, inresponse to a request by Conklin (apparently at somepoint on April 11 after the introduction of Bananto toConklin, according to the sense of Read's testimony),Read gave Conklin leave to assemble the employees"outside the plant to discuss all of this" (not furtherelaborated); that following the "outside" meeting (whichRead says he did not attend, and of which no details aregiven by anyone who did), Conklin came to him withBananto, and stated that he and Bananto had had "ameeting of the minds", and that he (Conklin) had had"cards signed"; that Read "asked to see the cards", and"wanted to know what it was all about"; that Conklinsaid that "they (Conklin and Bananto) wouldn't let me seethem (the "cards") but that they could assure me they hada majority of the people that were employed in the plant";thatRead said that he wished to have a "union shop",and would agree to one if that were the "will" of theemployees; that Bananto and Conklin asked him to sign a"recognition agreement"; that Bananto gave him such adocument for his signature; and that he agreed to therequestThe Company, through Read, and District 50, throughBananto and another representative of the organization,did, in fact, execute an instrument, which is dated April11, 1968, and states, in substance, that the Company"agrees to recognize" District 50, "as the designated andselected representative" of the Company's production,maintenance,shippingand receiving employees, forcollective-bargaining purposes, and that the "parties agreeto enter into a collective bargaining agreement as soon aspossible."'According to Read, on April 11, following execution ofthe recognition instrument, discussing a date for contractnegotiations, he told Bananto that it would be "necessaryforme to contact my counsel" (Gardner,as isevidentfrom subsequent events), and at one point or anotherthereafter,April25was set as the date for suchnegotiations.At the time of execution of the recognition document,theCompany had in its employ a total of 15 or 16employees, including 5 who then held a "temporary"status (helping in the move or preparing the Reno plantfor operations). As is evident from his testimony, Readdid not seek any verification of District 50's representativestatus beyond his alleged request of Conklin "to see thecards." Read does not say what "cards" he had in mind,but presumably his reference is to forms signed byemployees and designatingDistrict50 as bargainingrepresentative. In any case, the alleged "cards" were notproduced at the hearing,nor isthere any probativeevidence that District 50 was, in fact, the bargainingrepresentative of amajority of the employees in anyappropriate bargaining unit at the plant!'Read testified at one point that Bananto came to the plant "about April10," but other portions of his testimony indicate that it was on April 11.The bargaining unit(production,maintenance,shipping and receivingemployees)set forth in the recognition agreement is for all practicalpurposes the same as one defined in a later contract between District 50and the.Company(G.C Exh 11) The parties stipulated at the hearingthat the composition of that contractual unit is the same, for the purposesof this proceeding,as that of the unit described in the complaint (andfound above to be appropriate).'Read's claim to the effect that Conklin "assured"him that a majorityof the employees had designated District 50 as bargaining representative isplainly hearsay, and is not proof of representationObviously,too, thealleged"cards"themselves would be the best evidence of their contents. WOODMERE, INC.427On April 30, EdmondHansen,a representative of theUnitedBrotherhoodofCarpentersand Joiners ofAmerica, AFL-CIO (herein the Brotherhood), of whichLocal 971 is a local affiliate, and Primo Bertoldi, abusiness agent of Local 971, called on Read at the Renoplant, introduced themselves, and expressedinterest inrepresenting the Company's employees. Read stated thatthey were "late"; and that District 50 was already "in"the plant. The union representatives inquired how that hadcome about, and Read replied that he had consulted anindustryassociationinCaliforniaconcerningunionrepresentation of the employees at theRenoplant, andthat the organization had recommended that the Company"get District 50 in.""On May 1, Conklin called on Hansen and Bertoldi at aunion hall in Reno where Local 971 has its headquarters,told them that he and other employees were dissatisfiedwithworking conditions at the Company's plant, andexpressedinterest inwhat the Brotherhood or its localaffiliate had to offerinwagescales and other benefits.Hansen and Bertoldi gave himsomeinformation as tounionstandards in the area, and suggested that he andother interested employees meet with them at the unionhall on the evening of May 2.Such a meeting was held on that date under theauspicesofLocal971,andwas attended by 11"permanent" employees, including Conklin, and by 2 whowere "temporary." Following some discussion of unioncontractual provisions, each of the employees presentexecuted a card containinglanguageto the effect that thesignatorywasapplyingformembership in theBrotherhood,and authorizing it to act for him ascollective-bargaining agent with respect to wages, hoursand other conditions of employmentHansen told theemployees at the meeting that the cards would be used tosecure an election, but either he or Bertoldi or anotherunion representative present also told them that the cardswere "for representatiion to present to the Company tonegotiate for a contract." The 11 "permanent" employeeswho signed cards that night constituted a majority of theappropriate unit described above, which then numbered 16employees."Conklin told Hansen at the union hall that evening thata number of employees interested in representation hadbeen unable to attend, and requested, and was given, someauthorization forms for submission to them. He returnedto the union hall on the following day and gave Hansenfive cards purportedly signed by employees who had notbeen at the meeting.'"ContrarytoHansenand Bertoldi, Read denies that he told them thatthe industryassociationhad "recommendedDistrict50." butthe testimonyof theunion representativesin thatregard is givencorroborative weight bytheevidence thatGardner, the Company's attorney, had previouslysuggested to Bananto thathe talk to Readabouta contract with District50 I do not creditRead's denial"I am satisfied from the circumstancessurroundingthe execution of the13 cards atthemeeting that they are authenticSeeHunter EngineeringCompany,104 NLRB 1016, 1020, enfd 215 F.2d 916 (C A 8) Moreover,theRespondent'sbrief concedesthat"ten carpenter authorization cardswere signed by permanent unitemployees"at the meeting(Actually, asfound above, II such employeessignedThe brieferroneously treats anemployee namedJarvis as "temporary.")"The signatureson the five cards arenot authenticatedThey wereofferedand receivedin evidence not asproof ofrepresentation,but as partof the showing submitted to the Board's Region20 in supportof a petitionfor representationfiled by Local 971 withthe regionaloffice onMay 7,1968The five cardscontribute nothing of substance to a resolution of theissuesOn May 3, a Friday, Local 971 mailed a representationpetition,togetherwith the 18 executed cards as asupporting showing of interest by the employees, to theoffice of the Board's Region 20 in San Francisco, wherethey were received on the following Tuesday, May 7.About 3.20 p.m. on May 3, Hansen, on behalf ofBertoldi and Local 971, telephoned a message to WesternUnion in Reno for transmission to "Woodmere Corp. Mr.Reed"" (as taken down by Western Union's messagereceiving operator), giving the operator the Company'scorrecttelephonenumber and street address fortransmissionof the message; and thenameof PrimoBertoldi as the message sender, identifying him as businessagentof "Carpenter Local 971," and stating thatorganization'scorrectaddress.Themessagewas, insubstance, that a majority of the Company's employeeshad designated Local 971 as their bargaining agent, andthat the organization was requesting that the Companyrecognize it and bargain with it regarding terms andconditions of employment.Read denies that he received "a telegram" from Local971 during the period between April 11, the date of therecognition agreement, and May 7, when, as will appearpresently inmore detail, District 50 and the Companyentered into a contract prescribing terms and conditions ofemployment for the Company's employees. The weight ofthis denial will be considered at a subsequent point in thelightof evidence of Western Union's procedures intransmitting messages in Reno to commercial enterprisesby telephone and mailed confirmation copy.B. The Execution of the Contract Alleged in theComplaintOn the morning of May 6, Read had a conversation atthe plant with an employee named Isidor Hlavinka,tellingthe latter that the Company had recognized District 50with a view to negotiating a contract with it, and that hewould assemble the employees for a meeting with themanagement regarding the matter. In the course of theconversation,Hlavinka informed Read that employees ofthe Company had met at the union hall of the CarpentersUnion the previous Thursday evening, that thatorganization had asked them to sign "papers" authorizingitto represent them, and that Conklin had then "calledBananto and told him" about this development.Gardner was at the plant that morning,and as isevident from the sequence of subsequent events, at leastone of his purposes was to meet with one or morerepresentatives of District 50 to conclude an agreementaffecting the Company's employees.That same morning, shortly after his conversation withHlavinka, Read convenedameetingat the plant, whichwas attended by Read and Gardner, among othermanagement personnel, and by the Company's entire"permanent" and "temporary" labor force. Gardner andRead "did most of thetalking,"Read introducingGardner as the Company's attorney, and stating, amongother things, thatGardner would "represent [it] innegotiations."Gardner then addressed the employees,relatinghisconversation with Bananto in the East, which has beendescribed above, and then stating that the Company wasobligated by its recognitionagreementwith District 50 tonegotiate a contract with that organization, and that he"The intended addressees, as is evident, were Woodmere,Inc.,andRead. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad come "out here" (to Reno) to represent the Companyin such negotiations.Within a few minutes after the meeting ended, Banantoappeared at the plant, and Conklin and Hlavinka (whohad entered the Company's employ on April 19, and hadsigned a bargaining authorization for District 50 about aweek later, and still another for the Brotherhood at theMay 2 meeting) requested and received permission fromRead to hold a meeting of "union members" (employeesholdingmembership in an affiliate of District 50, Local14647, according to the sense of Hlavinka's testimony)and the other employees. The meeting was thereupon heldout of the presence of management personnel. The recorddoes not specify the number of employees who attendedthatmeeting, nor the number who were "members" ofDistrict 50 or its local affiliate. In any event, as Hlavinkatestified,Banantosuggestedthata"negotiatingcommittee" be designated, and the "members of Local14647," by a show of hands, then agreed upon Hlavinka,Conklin, and an employee named Alice Cunningham asthe committee."The three committee members and Bananto thenproceeded to Read's office and told him and Gardner thatthey were ready to proceed with negotiations. These beganalmost immediately thereafter, Gardner representing theCompany, and Bananto and the committee representingDistrict 50 and its local affiliate, and the upshot was acontract between the Company and District 50, executedon the following day, May 7. The contract prescribes awide range of terms and conditions of employment for theCompany's employees, including provisions for wages,hours, seniority, checkoff of union dues and gnevance andarbitration procedures; and provides that it is to remain ineffect for three years, and thereafter "from year to year"until termination or modification in accordance with aspecified notice procedure. According to Hlavinka, thenegotiations took about "half a day" (although he alsostated that they lasted from about 9:30 a.m. to 1 I p m onMay 6), but there are no details of any negotiations or ofproposals or counterproposals varying in any mannerfrom the contract as executed.Notice of the filing of the representation petititon wasreceived by the Company at some point after May 7, but,as will presently appear, that does not affect the issue ofthe legality of the May 7 contract, which hinges on otherfactsC. Discussion of the issues; Concluding FindingsThe General Counsel, asserting that the record warrantsa finding that the message containing Local 97l's claim ofrepresentationand bargaining demand, givenWesternUnion by Hansen on May 3, was received by theCompany before conclusion of the contract with District50 on May 7, maintains that the message, "together withRespondent's knowledge of Local 971's organizationalactivities,createdarealquestionconcerningrepresentation";and that thus, by enterning into thecontract ofMay 7 with District 50, the Respondentunlawfully assisted that organization."The record does not establish how many of the employees heldmembership in District 50 or its local at any time Hlavmka holds fourposts with the local,and there is some vague intimation in his testimonythat he holds that many because the local's membership is small,but, inany case,for reasons that will appear later, the fact that an unspecifiednumber of employees assented to the formation and composition of thenegotiating committee does not affect any material issue hereThe Respondent, on the other hand, contends that thereis a failure of proof that it received the message of May 3;that the cards signed at the behest of the CarpentersUnionwere"procured for the limited purpose ofobtaininga representation election", and were "notbinding upon the company"; and that, in any case, theCompany had validly recognized District 50 by force ofthe agreement of April 11, had entered into negotiationsand the May 7 contract reasonably soon thereafter, andhad a right to enter into the contract of that date underthe doctrine ofKeller Plastics Eastern,157NLRB 583.There the Board held (at p. 587) that where "a bargainingstatus(is)establishedastheresultofvoluntaryrecognition of a majority representative .the partiesmust be afforded a reasonable time to bargain and toexecute the contracts resulting from such bargaining.""Thus, so the argument runs, the representative status ofLocal 971 on May 7 has no bearing on the validity of thecontract of that date.Turning first to the question of the Company's receiptof the Western Unionmessage, it istrue that there is nodirect evidence that it was actually received, but therecord as a whole warrants an inference that the CompanyreceivedHansen'smessage at some point prior to theexecution of the May 7 contract.Under the regular operating procedures of WesternUnion's Reno office, a "business message" such as thattelephoned by Hansen, together with the related telephoneand address information given, is taken down by thereceiving operator on a recording form called a "receiptcopy,"and duplicated on another such form. Theduplicate is called a "delivery copy " A "message file"pertaining to the transaction is kept by the office for sixmonths, and the "receipt copy" is retained for that periodin the file, but this is not necessarily the case with the"delivery copy."Where, as in this case, there is anindividualaddressee, and the sender does not request"personal delivery" and supplies a telephone number bywhich to reach the addressee, the same or anotheroperator, upon completion of the "delivery copy," makesas many as several attempts over a period of some hoursto deliver the message to the individual addressee or, if heisunavailable, to another person at the given telephonenumber, who will accept themessagefor the addressee.The time and result of each attempt is noted on the"delivery copy."No other record of the attempt orresulting transmission is made. If telephonetransmissioniseffected, the "delivery copy" will be mailed to theaddressee, upon his request, usually before the end of theday oftransmission(but the record does not establish,with any clarity, at least, what is done with the copy if nosuch request is made.)" If the message is not transmittedfor any reason, the "delivery copy," by then reflecting thetime and results of transmission attempts, would beretained by the Reno office for six months, and the officewould prepare a "service message" noting nondelivery,attach it to the "receipt copy", and notify the sender ofnondelivery either by telephone or by mailed transmissionof a copy of the "service message ""See, also, SoundContractors Association,162 NLRB No45, AllredSuperMarkets, Inc,167NLRB No. 48, SanClemente PublishingCorporation.167 NLRB No 2,Universal Gear Service Corporation,157NLRB 1169."The record reflects some confusion as to the disposition of the"delivery copy" after transmission of the message by telephone Underdirect examination,Joseph Norfleet(as the name appears in the amendedtranscript),manager of Western Union's Reno office,gave testimony tothe effect that mailing of the "delivery copy" to the addressee routinely WOODMERE, INC.429As Joseph Norfleet, manager of Western Union's Renooffice, testified, an examination he made of its records onJune 20, about six weeks after themessagewas given theofficefor transmission,turned up the "receipt copy"(which is in evidence), but not the "delivery copy." Heencountered no "servicemessage," andnone is attached tothe "receipt copy."About 2 or 3 days after Hansen gave Western Unionthemessage,Bertoldi,named therein as the sender,received a confirmation copy in the mail from WesternUnion at Local 971's office, but, as he testified credibly,he has never received any notification fromWesternUnion that it had been unable to transmit the message tothe addressees."The evidence of Western Union's operating procedures,the results of Norfleet's investigationof its records, andthefactthatBertoldihasneverbeennotifiedofnondelivery of his message fairly warrant an inference thatRead, or someone at the Company's office in his behalf,received the message of May 3, at least by telephone, atsome point before the execution of the May 7 contract, inthe absence of a crediblenegationby the Company that itreceived the message, whether by Read or another.Ifind no such negation. Read was the sole witnesscalled by the Respondent on that subject (or on any other,for that matter, testifying as a "jointwitness"for District50 as well). He stated that the Company'smailingaddressisa "post office box," but that begs the question whetherthe messagewas received by telephone or by mail bearingthe Company's correct street address. The post office box,obviously,hasno connectionwiththeCompany'stelephone number, and, plainly, mail addressed to theCompany atitsbusinesslocation, 2500 Valley Road,Reno,Nevada, would, in the normal course of maildelivery, be delivered at that address, as, in fact, has beenthe case with copies of the representation petition, and ofthe charge, complaint and subpoenain thisproceeding, allof them addressed to the Company at its correct streetlocation.The nub of the matter is that substantially thetotal record made by District 50 and the Company on thequestion of receipt of the message consists of the followingexcerpt from Read's examination and testimony:Q (By Mr Cefalo) . . . Did you ever receive atelegram from any labor union during the calendarperiod here, which is April l1 to May 7?A. No.This disclaimer has manifest ambiguity. One wouldthink that if Read did not receive Hansen'smessage inany formatany time prior to the execution of thecontract on May 7, it would be a simple matter to presentthat fact in evidence, but his denial that he received "atelegram" leaves one to guess whether he' is alluding to "atelegram" in the widely understood sense of a messagetransmitted in writing to an addressee by Western Union,or whether his denial encompasses a disclaimer that hefollowstelephone transmission,but then,under cross-examination, in acontext immediately following interrogation on the subject ofmessengerdelivery, whichismade, following completed telephone transmission, onlyifrequestedby theaddressee,Norfleet's testimony contains someindication that that is also the case with mail deliveryItmay be thatNorfleetat that point had in mind hisprior testimonyregarding messengerdelivery andunwittingly left the impression that maildeliveryis similarlyoptional with the addressee,but the record on that aspect lacks sufficientclarityto warrant a finding in the premises"Bertoldi's testimonythatWesternUnionhas not notified him ofnondelivery is given corroborative support bythe fact that the "receiptcopy"turned upbyNorfleet'sinvestigation had no "service message"attachedreceivedamessageover the telephone, or that another atthe Company's premises relayed sucha messageto him.18Summarizing the matter, the weight of the evidencepersuades me, and I find, that Read and the Companyreceived themessage embodying Local 971's claim ofrepresentationandbargainingrequestpriortotheexecution of the May 7 contract."The Respondent'srelianceuponKellerPlasticsismisplaced, for its doctrine is obviously applicable only torecognition of a "majority representative"(Keller Plasticsat p. 587). In its brief, the Respondent assumes such astatus in the absence of an allegation and evidence bytheGeneral Counselimpugningthe validity of the recognitionagreement20Butthismisconceives the location of theburden of proof regarding the viability of that agreement.Ithas been long established that "an employer facedwith conflicting claims of two or more rival unions whichgive rise to a real question of representation may notrecognize or enter into a contract with one of these unionsuntil itsright to be recognized has finally been determinedunder the special procedures provided in the Act"(NovakLogging Company,119 NLRB 1573, 1574, citingMidwestPiping & Supply Co., Inc.,63NLRB 1060, and othercases to the same effect). Applying that doctrine here, theGeneral Counsel'sprima faciecase is, in essence, thatLocal971'sclaimof representation,basedon theexecutionof the authorization cards at the May 2meeting, was "colorable," and that the Company, with"Particularlyin viewof the factthatHansengave the Western Unionreceivingoperator the Company's correcttelephone number,Isee noreason to believe that the slight variance between "WoodmereCorp." and"Reed,"the addressees'names as taken down by the operator, and"Woodmere, Inc," and"Read,"the respectivecorrectnames, resulted ina failure to transmit the message"The finding as to the receiptof themessage is made without regard tothe timingof thenegotiations,but it is nevertheless noteworthy thatGardnerand Bananto appearedat theplant for contract negotiations onMonday morning,May 6, hardon the heels of the weekend that followedthe Friday afternoon on which Hansen gave Western Union the message,and that according to the informationHlavinkagave Read on the morningof May 6, Conklin had notifiedBananto of events at the meeting held bythe CarpentersUnionon May 2 shortlyafter the meetingtook place Onemay accept Read's claim that negotiations had originally been scheduledfor April 25, butthe question still remainswhy theybegan so soon aftertheMay 2meeting and the message given on the following daytoWesternUnion for transmissionto the CompanyandReadTrue,Hlavinkatestified that negotiations had beenscheduled "around the third week inApril," butthat "Mr Gardner was out east on legal business and couldnot bethere, so theypostponed it until May6," butit is evident thatHlavinkahas no firsthand knowledge of what"they"didHe entered theCompany's employ on April 19, only a few days beforethe date on whichnegotiations were allegedly initially scheduled;and it is evidentfrom histestimonythat he is guessingaboutthe date of the recognition agreement("April 12or April 20")and the alleged initial negotiating date, thathis information about those dates is hearsay,and that he first learned ofthe recognition agreement and the impending negotiations on the morningof May 6 when readmentioned these matters to him.His first connectionwith District50, sofar as appears, was when he signed an "authorizationcard or membership application" for it on April 26 or 28, according to hisestimate,and, as his testimony establishes,he had no negotiatingor otherrepresentativecapacityfor District 50 until the morning of May 6 when hebecame a member of its negotiating committee as a result of a show of anunspecified number of hands Neither District50 nor theRespondent, whoare privyto their negotiating arrangements,offeredany explanation whyMay 6 was selected for negotiations in preferenceto any otherdate, and inthe absence of such an explanation,one mayfairlybelieve, in the contextof events, that the Company'sreceiptofLocal971'sclaimofrepresentation triggered the negotiationsthat followedon May 6 However,as statedabove,the conclusion that Readand the Companyreceived themessage does not hinge on the timingof the May6 negotiations"District 50 has filed nobrief,but obviously shares theCompany'sposition regarding the viability of the recognition agreement. 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDknowledge of Local 971's claim, communicated by theWestern Union message, entered into the May 7 contractwithDistrict 50 in the face of Local 971's claim. TheGeneral Counsel must prevail upon proof of these factsunless the Company or District 50 establishes that theyhadarighttoenter into theMay 7 contract,notwithstanding the conflicting claims of representation.They assert such a right by force of the recognitionagreement, or, in other words, they rest upon theagreement and its asserted effect under theKeller Plasticsdoctrineasanaffirmativedefense to the GeneralCounsel's claim. The burden of sustaining that defense istheirs.Much in the record supports a conclusion that District50 was the Company's choice as bargaining representativefor its employees rather than that of the employees.District 50 was recommended to Read by an industryassociation,and,asisevidentfromGardner'sconversationwithBanantopriortoApril11,theCompany was seeking a union to represent its employeesso that its products would be regarded as "union made"and be acceptable to unions (which, as may be inferred,represent employees who might have occasion to handletheCompany's products after manufacture).What ismore, the Company itself was at the bottom of Bananto'svisit to the plant on April ll to discuss representation oftheemployeeswithRead.Gardner,actingastheCompany's agent, had suggested the idea to Bananto.21And, in addition, if the "outside" meeting betweenBananto and any employees, to which Read refers,occurred,Read's own testimony indicates that he didmuch to facilitate the affair, first introducting Bananto toConklin, and then, allegedly at Conklin's request, granting"time" for the meeting.To cap the matter, Read agreed to recognition withoutany demonstration of District 50's representative status.To be sure, he claims that he asked to see the "cards",and that Conklin declined to show them, but one wouldthink that the very refusal, if it occurred, would have ledhim to seek some assurance other than Conklin's word,such as, for example, an examination of the cards by aneutral person or agency, if not an election under theBoard's auspices. It appears to me that Read's request tosee the "cards", if it was made, was a charade aimed atgiving the recognition agreement a gloss of regularitywhich it lacked.That view of the matter is given added point by the factthat there is no evidence of what took place at the alleged"outside" meeting, nor of the number or identity of thosewho attended, apart from Conklin andBananto,or thateven so much as one employee signed a "card"or otherdocumentdesignatingDistrict50asbargainingrepresentative prior to the execution of the recognitionagreement. The failure to produce any such evidence isespecially noteworthy in view of the fact that althoughBananto isa representative of District 50, and that theorganization and the Company presented Read as their"joint witness," neither party called Bananto as a witnessor explained his absence. r"In the light of Read's introduction of Gardner to the employees onMay 6 and Gardner's activities at the plant,Ihave no doubt that Gardneracted as the Company's agent in his discussion with Bananto,and that hissuggestion on that occasion led to Bananto's visit to Read on Apnl 11."The unexplained failure to produce Bananto or any evidence ofrepresentation such as the alleged"cards" to which Read alludes, warrantsapplication to Distract 50, at least,of the doctrine that". .where theparty on whom rests the burden of evidence as to a particular fact has theevidence within his control and withholds it, the presumption is that suchOn the basis of what has been said, I am convinced andfind that the Company recognized Distract 50 without agood faith belief that the latter represented a majority ofthe unit employees, extending recognition to further itsaim of dealing with a union in order to be in a position torepresent that its products are "union made."But even if one were to assume that the Companybelieved at the time of recognition that District 50 hadmajority status, the end result here would be the same, forthe critical fact is that the Company and District 50 havefailed to establish that such a representative status in factexisted. Proof of the recognition agreement alone will notsuffice,and I hold, in short, that theKellerPlasticsdoctrine is inapposite here.2JFinally, I find no merit in the Respondent's positionthat the cards signed at the Carpenters Union meeting ofMay 2 were "for the limited purpose of obtaining arepresentation election" and thus "not binding upon thecompany." The thrust of this position is not entirely clear,but I take it to be that the cards signed at the meeting didnothavetheeffectofdesignatingabargainingrepresentativeandthusraisednoquestionofrepresentation.In any case, the position is factually inaccurate, for theemployees were not told that the cards would be usedonlyto secure an election. The cards themselves unequivocallyvest bargaining authority in the Brotherhood, which actedin concert with its local affiliate in seeking to organize theemployees, and later sponsored its local's claim ofrepresentation and bargaining request; and although theemployees were informed at the meeting that the cards"were to be used to get an election", they were also toldthere,asHlavinka testified, that the cards were "forrepresentation to present to the Company for a contract."There is no evidence that the employees were induced tosign the cards by misrepresentation, and they were, ineffect,put on notice that the cards were usable by theBrotherhoodoritslocalaffiliateasbargainingauthorizations, or to seek a formal certification of one orthe other as bargaining representative by means of anelection.The issues, moreover,require no determinationwhether the cards in question are "binding" on theRespondent in the sense of imposing a bargainingobligation upon it. It is enough in that regard that theclaim of representation based on the cards is colorable.That it has that character is beyond cavil.The claim and its assertion raised a real question ofrepresentation- a question underscored, incidentally, bythe fact that Conklin, Hlavinka, and Cunningham, whopurportedly joined, as a committee of employees, withBananto in representingDistrict 50 in negotiating the May7 contract with Gardner, only a few days earlier attendedthemeeting held by the Carpenters Union and signedauthorization cards there,designating the Brotherhood astheir representative.The sum of the matter is that by entering into thecontract of May 7, while the question of representationexisted, the Company contributed support to District 50,thereby violating Section 8(a)(2) of the Act; and interferedevidence is against his interest and insistence."N L.R B. v.OhioCalciumCompany,133 F 2d 721, 727 (C A.6).See alsoWigmore,Evidence,section 285(3d ed 1940),and cases cited."Comparably,an agreement recognizing a union may not act as a bar toa representationpetition bya rival union unless it affirmatively appearsthat the employer has "extended recognition. .in good faith on the basisof a previouslydemonstratedshowing ofmajority"Sound ContractorsAssociation,162 NLRB No. 45,citing and applying theKeller Plasticsdoctrine WOODMERE, INC.431with, restrained, and coerced employees in the exercise ofrights guaranteed them by Section 7 of the Act, thusviolating Section 8(a)(1) of the statute.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section 1, above, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged inunfair labor practices violative of Section 8(a)(1) and (2)of the Act, I shall recommend that it cease and desistfrom its unfair labor practices and take certain affirmativeactions designed to effectuate the policies of the Act.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing conclusions of law:1.Woodmere,Inc., is,and has been at all materialtimes, an employer within the meaning of Section 2(2) ofthe Act.2.District 50 and Local 971 are, and have been at allmaterial times, labor organizations within the meaning ofSection 2(5) of the Act3.By contributing support to District 50, as foundabove, the Company has engaged, and is engaging, inunfair labor practices within the meaning of Section8(a)(2) of the Act.4.By interferingwith,restraining,and coercingemployees, as found above, in the exercise of rightsguaranteed them by Section 7 of the Act, the Companyhas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in thisproceeding, I recommend thatWoodmere, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from-(a)Contributing support toInternationalUnion ofDistrict 50, United Mine Workers of America.(b)Giving effect to its contract dated May 7, 1968,with InternationalUnion of District 50, United MineWorkers of America, or to any modification, extension orrenewal of said agreement;(c)Recognizing InternationalUnion of District 50,UnitedMineWorkers of America, as the exclusiverepresentative of any bargaining unit of its employees atitsReno,Nevada, plant for the purposes of collectivebargaining, unless and until the said International Unionof District 50, UnitedMineWorkers of America shallhave been certified by the National Labor RelationsBoard as the exclusive bargaining representative of suchemployees.(d) In any like or related manner interfering with,restraining,or coercing any of its employees in theexercise of rights guaranteed them by Section 7 of theNational Labor Relations Act, as amended.2.Take the following actions which, I find, willeffectuate the policies of the Act:(a)Withdraw recognition from International Union ofDistrict 50,UnitedMineWorkers of America, as therepresentative of any employees at the said Reno, Nevada,plant for the purposes of collective bargaining unless anduntil the said International Union of District 50, UnitedMine Workers of America shall have been certified by theBoard as aforesaid.(b)Post at its plant and place of business in Reno,Nevada, copies of the attached notice marked "AppendixA." Copies of said notice, on forms provided by theRegional Director for Region 20 of the National LaborRelations Board, shall, after being duly signed by theCompany's authorized representative, be thus posted by itimmediately upon receipt thereof, and maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theCompany to insure that said notice is not altered, defaced,or covered by any othermaterial.2d(c)Notify the said Regional Director, in writing, within20 days from the receipt of this Decision, what steps theRespondent has taken to comply therewith.2S"In the event that this Recommended Order is adopted by the NationalLabor Relations Board, the words"aDecision and Order" shall besubstituted for the words"the RecommendedOrder of aTrial Examiner"in the notice In the additional event that the Board'sOrder is enforced bya decree of the United StatesCourt of Appeals,the words"a Decree oftheUnited StatesCourt of Appeals,enforcing anOrder" shall besubstituted for the words "a Decision and Order ""In the event that this Recommended Order is adopted by the Board,thisprovision shall be modified to read"Notifythe said RegionalDirector,in writing, within10 days fromthe date of thisOrder,what stepsthe Respondent has taken to comply therewith "APPENDIX ANOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor RelationsBoard and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremplo ees that:WEWILLNOT contribute support toInternationalUnion of District 50, UnitedMineWorkers ofAmerica.WE WILL NOT give effect to our contract with thesaid InternationalUnion of District 50, United MineWorkers of America, or to any modification, extensionor renewal of thesaidagreement.WE WILL withdraw and withhold recognition fromInternationalUnion of District 50, UnitedMineWorkers of America, as the exclusive representative ofany bargaining unit of our employees at this plant forthe purposes of collective bargainingunlessand untilthe said InternationalUnion of District 50, UnitedMine Workers of America shall have been certified bytheNational LaborRelationsBoard as the exclusiverepresentative of such employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise 432DECISIONSOF NATIONALLABOR RELATIONS BOARDof their right to self-organization; to form, join, orassist labor organizations; to join or assist CarpentersLocal 971,UnitedBrotherhood of Carpenters andJoiners of America, AFL-CIO; to bargain collectivelythrough representatives of their own choosing; toengage inconcertedactivitiesfor the purpose ofcollective bargaining or other mutual aid or protection;and to refrain from any or all of such activities.WOODMERE, INC(Employer)DatedBy(Representative)(Title)Thisnotice must remainposted for 60 consecutive daysfrom the date ofposting and must notbe altered, defaced,or covered by any othermaterialIf employees have anyquestion concerning this noticeor compliancewith its provisions,they may communicatedirectly withthe Board'sRegionalOffice, 13050 FederalBuilding,450Golden Gate Avenue, Box 36047, SanFrancisco, California, Telephone 566-0335.